Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has amended the independent claim to incorporate previously indicated allowable subject matter. The examiner’s reasons for the indication of allowable subject matter are stated in the prior Office action (see ¶8). Further, Korean Patent KR 2010-00-10019 discloses a trunkline detonator comprising a main body member/handle having horizontal grooves but falls short of anticipating or making obvious, at least, a first horizontal groove and a second horizontal groove spaced apart from each other in a front surface thereof, the first horizontal groove and the second horizontal groove being open toward opposite sides of the main body member as precisely claimed and as Applicant clearly discloses in at least Figures 4-6 and ¶[00103-00105].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA T SEMICK/Examiner, Art Unit 3641